Citation Nr: 9922003	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-12 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to permanency of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1987 to 
October 1994, to include service in Southwest Asia during the 
Persian Gulf War.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), that awarded the 
appellant a total disability rating based on individual 
unemployability (TRIU) due to his service-connected 
disabilities.  The appellant has appealed the rating; 
specifically he contends that he should be awarded a 
permanent total rating.  

The Board notes that the appellant, by written statement 
dated April 1998, withdrew his appeal of the issue of 
entitlement to an earlier effective date for award of a TRIU.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO granted a 
total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities.  

2.  The competent evidence does not show that the veteran's 
service-connected disabilities are reasonably certain to 
continue to produce total disability throughout his lifetime 
or that the probability of permanent improvement under 
treatment is remote.


CONCLUSION OF LAW

The criteria for a determination of permanency of the total 
disability rating based on individual unemployability have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.340(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

In a November 1997 rating decision, the RO found the veteran 
to be totally disabled due to his service-connected 
disabilities from August 25, 1997.  However, in that 
decision, the RO did not conclude the total rating was 
permanent in nature.  Rather, that decision reflected that a 
future examination would be scheduled in 2000.

A total disability rating will be assigned when there exists 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  38 C.F.R. § 3.340(a) (1998).

Under 38 C.F.R. § 3.340(b), permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  Thus, for the appellant to be considered 
permanently and totally disabled, his service-connected 
disabilities must be reasonably certain to continue without 
substantial improvement for the remainder of his life.

The record reflects that the appellant was born in 1968, is 
currently 31 years of age, and has a high school education.  
He had active duty service in the United States Army from 
December 1987 to October 1994, which included duty in 
Southwest Asia during the Persian Gulf War.  

The appellant is service connected for the following 
disabilities:

1.   Asthma	
30% from October 1994
2.   Muscle tension headaches
	30% from November 1994
3.   Post-operative arthroscopy right 
knee
	20% from October 1994
	100% from August 1996 (temporary 
total)
	20% December 1996
4.   Post-operative meniscectomy left 
knee
20% from October 1994
	100% from April 1006 (temporary 
total)
	20% from August 1996
5.   Generalized arthralgia
	10% from November 1994
6.   Pseudofolliculitis barbae
	 0% (noncompensable) from October 
1994
	10% from April 1996
7.   Seborrheic dermatitis
	 0% from October 1994
	10% from April 1996
8.   Fatigue
	10% from November 1994
9.   gastroesophageal reflux
	10% from April 1996
10.  Hypertension
	10% from April 1996
11.  Fractured right 5th metatarsal 
(major)
	0% from October 1994

The appellant's current combined service-connected disability 
rating is 80%, effective since December 1996.  The veteran 
was awarded a total (100%) disability rating based on 
individual unemployability due to his service-connected 
disabilities effective from August 1997.

The appellant contends that his total disability rating 
should be permanent as none of his service-connected 
disabilities upon which the total rating is based, are 
expected to improve.  In support of this contention, he 
specifically cites an April 1998 written statement provided 
by his private treating physician, J. C. Sayre, M.D., as well 
as the Administrative Law Judge (ALJ) decision dated July 
1997, that found the appellant to be "disabled" under the 
Social Security Act and therefor entitled to disability 
benefits from the Social Security Administration (SSA).  

Initially, the Board notes that currently none of the 
appellant's service-connected disability have ratings which 
have continued for long periods at the same level (5 years or 
more).  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) 
that set specific evidentiary guidelines for reductions of 
"stable" ratings are not applicable.  38 C.F.R. § 3.344(c) 
(1998).

The Board notes that the veteran was awarded service 
connection for headaches (30%)and fatigue (10%) and general 
arthralgia (10%) by recent rating decision dated October 
1997.  These three disabilities have been service-connected 
as "due to undiagnosed illnesses" under the provisions of 
38 U.S.C.A. §§ 1117 and 1117 and 38 C.F.R. § 3.317.  
Additionally, all three of these are currently subject to 
future examination.  Furthermore, as to the headaches and 
fatigue, there is no competent (medical) evidence that these 
disabilities will not improve during the veteran's lifetime.  
As to the arthralgia, the April 1998 statement of John C. 
Sayre, M.D., noted that the veteran suffered from chronic 
joint pain which "probably will not improve."  Furthermore, 
as to the headaches, the appellant has not had prophylactic 
medication, nor has he undergone sufficient diagnostic 
testing to ascertain whether permanent improvement is 
possible with treatment.  Until such a course of treatment 
has failed to improve the appellant's condition, it is 
difficult to conclude that the disability due to headaches 
would or would not improve.  Thus, the Board finds that 
considering the nature of these disabilities and the 
relatively short history of symptomatology as well as Dr. 
Sayre's statement, it would be premature to say that these 
symptoms due to undiagnosed illnesses, with appropriate 
treatment, will not improve during the appellant's lifetime.  

With respect to the service-connected asthma (rated 30%), and 
gastroesophageal reflux (10%), the Board notes that both 
disabilities have been assigned the current ratings for a 
relatively short period of time.  The Board has given careful 
consideration to the opinion of Dr. Sayre that these 
conditions are chronic and probably will not improve.  The 
Board also notes the medical statements, dated February 1996, 
of the U.S. Air Force Allergist/Immunologist as well as the 
VA pulmonary specialist with regard to the severity and 
frequency of symptoms of the appellant's asthma.  
Nonetheless, given the lack of medical evidence that either 
of these disabilities are reasonably certain to continue 
without substantial improvement for the remainder of the 
appellant's lifetime, the Board again finds a decision as to 
permanence to be premature.  

As to the Pseudofolliculitis barbae and seborrheic 
dermatitis, the Board notes that the current ratings for 
these disabilities have been in effect a relatively short 
time and both are subject to future examination.  In 
addition, the nature of these conditions as well as the 
current history of symptomatology do not suggest there will 
be no improvement in the future.  Furthermore, there is no 
substantive (medical) evidence that either of these 
disabilities will not show sustained improvement, with proper 
medical treatment, in the future.  Thus, the Board finds that 
it is not reasonably certain that these service-connected 
disabilities will continue without substantial improvement 
for the remainder of the appellant's life.

With regard to the appellant's service-connected hypertension 
(currently rated 10%), the Board concedes that it is unlikely 
that permanent improvement in the rating is possible.  

With regard to the appellant's service-connected fractured 
right 5th metatarsal (which is currently rated 
noncompensable), the Board concedes that it is unlikely that 
permanent improvement in the rating is possible.

Concerning the appellant's service-connected right knee 
disability (20%) and left knee disability (20%), the VA 
orthopedic examiner opined during the appellant's March 1997 
VA examination as follows:  

This patient's body build and history 
together suggest that the prognosis, or 
outlook, for the function of these knees 
is reduced.  It is anticipated that the 
patient will need continued follow up, as 
he has been receiving at the Orthopedic 
Clinic, and as he matures additional 
procedures may be in order.  [emphasis 
added.]

This medical opinion does suggest that the rating for these 
disabilities will probably not improve.  Nonetheless, there 
remains a possibility of a reduction in ratings if 
improvement is demonstrated.  Current evidence does not show 
that these disabilities are reasonably certain to continue 
without substantial improvement for the remainder of the 
appellant's life.

Accordingly, the record on appeal does not support a finding 
that the appellant's disability although currently deemed 
total is permanently totally disabling in nature.

The Board acknowledges that the Department of Health and 
Human Services, Social Security Administration (SSA), awarded 
the appellant benefits based on his unemployability in July 
1997.  While the appellant may have been found to be disabled 
by the SSA, the Board observes that the award of VA benefits 
is governed by different laws and regulations and any VA 
benefit award must be made under the laws and regulations set 
forth herein.  It is also noted, in the instant case, the SSA 
gave significant consideration to the appellant's nonservice-
connected psychiatric disability.  Further, the Board notes 
that there are significant differences in the definition of 
disability under the SSA and VA systems.  For SSA purposes, 
the disability need not be reasonably likely to last for the 
appellant's lifetime as required under 38 U.S.C.A. 
§ 3501(a)(8) (West 1991).  Finally, the appellant, who was 
born in 1968, is a relatively young individual, not yet 40 
years old.  Thus, the Board concludes that the evidence does 
not support a conclusion that the appellant has only a remote 
possibility of improvement.  Consequently, the preponderance 
of the evidence is against the claim for permanence of total 
disability.


ORDER

Permanence of total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

